Citation Nr: 0636664	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  99-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In a January 2006 statement, the veteran raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) as secondary to a personal assault.  To date, 
VA has not taken any action on this claim, and it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

The evidence of record, medical and otherwise, clearly and 
unmistakably shows that the veteran's psychiatric condition, 
diagnosed as pedophilia and a personality disorder, 
preexisted service and did not increase in severity during 
service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a neuropsychiatric disorder are not met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2006); VAOPGCPREC 3-2003 (Jul. 16, 
2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in April 2001, November 2004, and May 2005.  
By means of these documents, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Although the claim was initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran the above mentioned letters in April 2001, November 
2004, and May 2005 which included discussion of the VCAA laws 
and regulations.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the information of record 
reflects that any defect with respect to the timing of the 
VCAA notice requirement was cured.  After receipt of the 
content-complying letters in 2001, 2004, and 2005, the claims 
were readjudicated based upon all the evidence of record as 
evidenced by subsequently dated SSOCs.  There is no 
indication that the disposition of his claims would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is deemed harmless and nonprejudicial.  See 38 
U.S.C. § 7261(b)(2).

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
August 2006.  

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection for a 
neuropsychiatric disorder.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  The information and evidence associated with 
the claims file consist of the veteran's service medical and 
personnel records, private, VA and non-VA medical treatment 
records, including those from the Maryland Correctional 
Facility, VA examination reports, and statements by the 
veteran and his representative.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

A "veteran shall be taken to have been sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service."  38 U.S.C.A. § 1111 (West 
2002).  The burden is on the Government to rebut the 
presumption of sound condition upon entry by clear and 
unmistakable evidence showing that the disorder existed prior 
to service and was not aggravated in service.  VAOPGCPREC 3-
2003 (holding, in part, that 38 C.F.R. § 3.304(b) is 
inconsistent with 38 U.S.C. § 1111 to the extent that it 
states that the presumption of sound condition may be 
rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).

In each case, the Board is required to provide adequate 
statement of reasons and bases for any conclusion that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence.  See Crowe v. Brown, 7 Vet. App. 238, 
244 (1994).  In rebutting the presumption of soundness, the 
Board must produce medical evidence in support of its 
conclusion.  See Paulson v. Brown, 7 Vet. App. 466, 471 
(1995).  Thus, the temporary or intermittent flare-ups of a 
preexisting disorder are not sufficient to constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2005).  Service connection is not 
available for a personality disorder in service without 
competent medical evidence of a superimposed psychiatric 
disorder.  VAOPGCPREC 82-90; see also, Carpenter v. Brown, 8 
Vet. App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 
441 (1992); 38 C.F.R. §§ 4.9, 4.127.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

The veteran contends, in essence, that his preexisting 
psychiatric condition was aggravated during service, 
specifically stating that his commanding officer was aware of 
his condition and offered no assistance in acquiring 
treatment.  Specifically, he points out that he had a 
preservice history of psychiatric problems since about age 
11, and that his problems continued during service, 
particularly, his problems with exhibitionism.  (See e.g., 
his statement on a February 2004 VA FORM 646.)

Although the service medical records do not note the 
veteran's preexisting psychiatric problems, the information 
and evidence otherwise of record, clearly and unmistakably 
establishes that psychiatric disorders preexisted service.  
In this regard, the claims file now contains preservice 
private records dated in 1966, which acknowledge that the 
veteran had a problem with exhibitionism.  Schizophrenia was 
diagnosed at the time (although no diagnosis of this 
condition was diagnosed in subsequent years, to include 
recent evaluation in 2006).  Furthermore, the record is 
replete with medical records which attest to the fact that 
the veteran's psychiatric condition began when he was a young 
boy.  Also, the veteran's primary contention is not that this 
condition had its onset during service, but that his 
preexisting psychiatric disorder increased in severity 
therein.  Thus, the Board finds that the evidence shows that 
the veteran's psychiatric condition, diagnosed most recently 
as pedophilia and personality disorder, clearly and 
unmistakably existed prior to service.

Now, turning to address whether the veteran's preexisting 
psychiatric conditions were aggravated during service, it is 
noted that the private and VA records of record are dated 
from the early 1970s through the present day.  In 1971, the 
veteran was hospitalized at a VA facility for treatment of 
exhibitionism.  The final diagnoses were character disorder 
and exhibitionism.  Subsequently dated treatment records 
reflect various diagnoses, but exhibitionism was usually 
noted.  Also noted was a personality disorder on most 
occasions.  

More specifically, it is noted on private records dated in 
1994 that the veteran had a long history of exhibitionism - 
since the age of 11 or 12.  He had been treated in various 
centers for his illness and also had a history of arrests and 
incarcerations.  His history included substance abuse and 
being sexually abused by his father when he was a child.  
Final diagnoses included exhibitionism, dysthymia, 
frotteurism, pedophilia, substance abuse, and antisocial 
personality disorder.  His condition was resistant to the 
taking of Depo Provera.  

VA records dated in January 1996 shows that the veteran was 
released from prison the night prior to admission after 
serving 9 years of a 10 year sentence.  His imprisonment was 
for a sexual offense and indecent exposure.  His history 
included that he had been a pedophile since the age of 11.  
He was first hospitalized for this condition at age 14.  He 
had been on Depro-Provera in the past.  Pedophilia was the 
diagnosis.  

When examined by VA in January 1997, his long history of 
exhibitionism and pedophilia was noted.  Private records from 
this period in the late 1990s to the present date also 
reflect such diagnoses.  

Also included in the claims file are records which reflect 
many of the veteran's incarcerations and arrests over the 
years, to include for sexual offenses.  

Upon VA psychiatric examination in May 2006, the examiner 
noted that the claims file was reviewed.  It was noted that 
the veteran was presently serving a 50 years sentence for 
charges related to pedophilia.  He noted that he had a long 
history of such convictions.  He also noted that his 
exhibitionism and pedophile problems preexisted his entry 
into service, but he blamed the military for not treating 
him.  At the same time, however, he acknowledged that he 
never reported these problems during service.  Following 
examination, the diagnoses were pedophilia and personality 
disorder, not otherwise specified with antisocial 
characteristics.  

The examiner noted that after reading the claims folder, the 
electronic medical records, and medical literature, it was 
his opinion, that the veteran's principal mental impairment 
was from pedophilia.  While he noted that the etiology or 
nature of this disorder is unknown according to medical 
literature, it was not related to service.  He pointed out 
that the veteran was exhibiting such difficulties prior to 
service.  The severity of his condition was moderate to 
severe, and he noted that this was applicable to both his 
personality disorder and his pedophilia.  He added that the 
veteran's personality disorder was also not linked to 
service.  

The examiner opined that the veteran entered service with his 
psychiatric conditions, personality disorder and pedophilia, 
and left with the same disorders.  He added that there was no 
aggravation of these conditions during service, noting that 
the veteran was not treated for psychiatric problems during 
service, and he never reported having such psychopathology.  
Moreover, he never manifested active symptomatology, and 
there were no occurrences during service.  The examiner noted 
that the veteran's symptoms and signs had been continual.  
The impulses and actions had been intermittent when the 
veteran had an opportunity to put his thoughts into practice, 
and this activity became apparent much later after service.  
The physician added that the veteran acquired more expertise 
in this type of behavior, and this was a natural progression 
of pedophilia, but this was after his military service ended.  
Specifically, the examiner pointed out that the veteran's 
condition was to the point in 1983 where he required 
outpatient psychiatric help by a sexual disorder specialist 
and was included in a program that included the use of Depo-
Provera.  However, the veteran relapsed and was again 
incarcerated.  Thus, the evidence also supports a finding 
that the veteran's psychiatric conditions clearly and 
unmistakably were not aggravated during service.  It was 
specifically concluded by the post service VA examiner in 
2006 that there was no aggravation of the preexisting 
psychiatric disorder.  He formed his opinion based on review 
of the entire claims file and examination of the veteran.  

In reaching this determination, it is the responsibility of 
the Board to determine the probative weight to be ascribed to 
a medical opinion in a case.  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Accordingly, the Board has accorded greater 
evidentiary weight to the VA specialist who reviewed the 
record and examined the veteran in 2006.  His assessment that 
the veteran's preexisting psychiatric conditions of 
pedophilia and personality disorder were not aggravated by 
service is corroborated by the evidence of record which shows 
that that his psychiatric problems were clinically noted 
prior to service and because there was no record of any 
psychiatric symptoms during service.  Moreover, there is no 
actual opinion of record that contradicts his opinions, other 
than the veteran's own assertions.  And, while his assertions 
as to etiology of his psychiatric condition have been 
considered, and while he is competent as a lay person to 
report on that which he has personal knowledge, see Layno v. 
Brown, 6 Vet. App. 465, 470 (1994), there is no evidence of 
record that the veteran has specialized medical knowledge to 
be competent to offer medical opinion as to cause or etiology 
of the claimed disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For the reasons, as discussed above, the Board determines 
that the presumption of soundness on entry into service is 
rebutted by clear and unmistakable evidence showing that the 
veteran's psychiatric conditions preexisted service and were 
not aggravated by service.  Accordingly, service connection 
for a neuropsychiatric disorder is denied.

As to the appellant's personality disorder, it is not service 
connectable as a matter of law in the absence of medical 
evidence of additional disability from superimposed disease 
or injury causing aggravation of this pre-existing condition.  
38 C.F.R. §§ 3.303(c), 4.9.  See, too Sabonis v. Brown, 6 
Vet. App. 426 (1994).  And there is no such evidence in this 
particular instance.  See Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).


ORDER

Service connection for a neuropsychiatric disorder is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


